 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 1 of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NATIONAL COALITION ON BLACK CIVIC :
PARTICIPATION, et al.,             :
                                   :
               Plaintiffs,         :
                                   :    20 Civ. 8668 (VM)
     - against -                   :
                                   :
JACOB WOHL, et al.,                :    DECISION AND ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Plaintiffs    National     Coalition     on    Black      Civic

Participation (“NCBCP”) and Mary Winter, Gene Steinberg,

Nancy Hart, Sarah Wolff, Karen Slaven, Kate Kennedy, Eda

Daniel, and Andrea Sferes (collectively, the “Individual

Plaintiffs,” and with NCBCP, “Plaintiffs”) filed this action

against    defendants   Jacob     Wohl   (“Wohl”),    Jack    Burkman

(“Burkman”), J.M. Burkman & Associates, LLC (“J.M. Burkman &

Associates”), Project 1599, and John and Jane Does 1 through

10 (collectively, “Defendants”). (See Complaint, Dkt. No.

11.)    Plaintiffs   allege     that   Defendants    sent    robocalls

containing false information intended to prevent recipients

from voting by mail through threats and intimidation in

violation of Section 11(b) of the Voting Rights Act of 1965

(“VRA”), 52 U.S.C. § 10307(b), and Section 2 of the Ku Klux

Klan Act of 1870 (“KKK Act”), 42 U.S.C. § 1985(3).



                                  1
    Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 2 of 35



        Now   before   the   Court   is   Defendants’   letter      motion

requesting a pre-motion conference and seeking leave to file

a motion to dismiss the Complaint. The Court construes the

letter as a motion to dismiss1 pursuant to Federal Rule of

Civil Procedure (“Federal Rule”) 12(b)(6) (the “Motion,” Dkt.

No. 58). For the reasons discussed below, the Motion is

DENIED.

                             I.   BACKGROUND

A.      FACTS AND PROCEDURAL BACKGROUND2

        This Order assumes familiarity with the Court’s prior

Order granting Plaintiffs’ motion for a temporary restraining

order, including the factual recitation contained therein.

See “TRO Decision,” Dkt. No. 38; see also Nat’l Coal. of Black

Civic Participation v. Wohl, No. 20 Civ. 8668, 2020 WL 6305325

(S.D.N.Y. Oct. 28, 2020).

        In brief, Plaintiffs allege that in late August 2020,

thousands of voters in the United States, including voters in




1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).
2 The factual background below, except as otherwise noted, derives from
the Complaint and the facts pleaded therein, which the Court accepts as
true for the purposes of ruling on a motion to dismiss. See Spool v. World
Child Int’l Adoption Agency, 520 F.3d 178, 180 (2d Cir. 2008) (citing GICC
Capital Corp. v. Tech. Fin. Grp., Inc., 67 F.3d 463, 465 (2d Cir.
1995)); see also Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d
Cir. 2002). Except when specifically quoted, no further citation will be
made to the Complaint or the documents referred to therein.


                                     2
 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 3 of 35



Illinois,    Ohio,     New   York,       and   Pennsylvania,    received

robocalls that conveyed the following message:

      Hi, this is Tamika Taylor from Project 1599, the civil
      rights organization founded by Jack Burkman and Jacob
      Wohl. Mail-in voting sounds great, but did you know that
      if you vote by mail, your personal information will be
      part of a public database that will be used by police
      departments to track down old warrants and be used by
      credit card companies to collect outstanding debts? The
      CDC is even pushing to use records for mail-in voting to
      track people for mandatory vaccines. Don’t be finessed
      into giving your private information to the man, stay
      safe and beware of vote by mail.

Complaint ¶ 29.3

      Plaintiffs allege that this robocall message contains

various   false    statements,    including:      (1)   the   claim   that

police will use vote-by-mail information to track persons

with outstanding warrants; (2) the assertion that vote-by-

mail information will be used by debt collectors; and (3) the

claim that the Centers for Disease Control and Prevention

(“CDC”) is seeking access to vote-by-mail information to

conduct mandatory vaccinations.

      Plaintiffs     further    allege     that   the   robocalls     were

specifically designed to intimidate Black voters. Plaintiffs

estimate that approximately 85,000 robocalls conveying this

message were placed as of the filing of the Complaint.



3 Although the Complaint states that the last line of the robocall message

said, “stay home safe and beware vote by mail,” this was a transcription
error, which Plaintiffs corrected in a subsequent filing. (See Dkt. No.
33.)

                                     3
 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 4 of 35



According to Plaintiffs, the calls targeted areas with large

populations of Black voters, such as Detroit, Michigan, as

well as urban areas with significant minority populations,

such as New York City. Plaintiffs contend that the particular

messages    conveyed    in   the   robocalls     sought   “to   exploit

racially charged stereotypes and false information” in order

to dissuade Black voters from participating in the November

3,   2020   election.   (Complaint     ¶   4.)   Moreover,   Plaintiffs

allege that the purported speaker on the calls, Tamika Taylor,

could be confused by call recipients with the mother of

Breonna Taylor -- whose actual name is Tamika Palmer. Given

the prominence of Breonna Taylor’s name and story, Plaintiffs

allege that this reference lent further apparent legitimacy,

and therefore duplicitousness, to the robocalls.

      The Complaint further alleges that it was Wohl’s and

Burkman’s intent to interfere with the November 3, 2020

election. Plaintiffs contend that this intent was made clear,

when, for example, according to a February 26, 2019 article

in USA Today, Wohl told reporters that he and Burkman were

planning “ways to discredit Democrats in the 2020 election

with lies and other disinformation, using his large following

on social media to cause disarray similar to what Russians




                                   4
    Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 5 of 35



did during the 2016 election.”4 In addition, the Daily Beast

published a document that Wohl later said was a draft of his

business      plan    for    the    “Arlington         Center       for   Political

Intelligence.”5        The   goal    of       this    plan    was    to   “suppress

turnout.”6

        The Individual Plaintiffs attest that the robocalls

caused them to be concerned about voting by mail. For example,

plaintiff      Gene    Steinberg,      who       has    an    eighteen-year-old

nonviolent criminal conviction, described receiving the call

as “particularly traumatic.” (Steinberg Decl. ¶ 13.) The

claim     that   law    enforcement           would     use    mail-in      voters’

information to track persons with outstanding arrest warrants

made Steinberg frightened and anxious given his criminal

history.

        Plaintiff Andrea Sferes also found the robocall to be

distressing and “emotionally upsetting.” (Sferes Decl. ¶ 9.)

Having     outstanding       medical      debt,      Sferes     began     to   doubt




4 See Complaint ¶ 24 (quoting Crystal Hayes & Gus Garcia-Roberts, This Is
How Jacob Wohl Created a Sexual Harassment Accusation Against Robert
Mueller,         USA        Today         (Feb.        26,         2019),
https://www.usatoday.com/story/news/politics/2019/02/26/robertmueller-
hoax-how-jacob-wohl-created-sexual-harassmentplot/2993799002/).
5 See Complaint ¶ 25 (quoting Manuel Roig-Franzia & Beth Reinhard, Meet
the GOP Operatives Who Aim to Smear the 2020 Democrats - But Keep Bungling
It,          Wash.          Post         (June          4,          2019),
https://www.washingtonpost.com/lifestyle/style/meet-the-gop-operatives-
who-aim-to-smear-the-2020-democrats--but-keep-bungling-
it/2019/06/04/5b70f000-7691-11e9-bd25-c989555e7766_story.html).
6 Id. (quoting Roig-Franzia & Reinhard, supra).


                                          5
 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 6 of 35



whether her information would be shared if she voted by mail,

and she “had to try and convince [herself] that [the robocall

message] was not true.” (Id. ¶ 8.)

     Plaintiff Nancy Hart, a journalist whose work focuses on

the Black community in and around Pittsburgh, became “irate”

when she received the call because she recognized it as a

deceptive scheme designed to prey upon fears in the Black

community about the police, predatory debt collectors, and

government-mandated medical programs, and thereby scare Black

voters from voting. (Hart Decl. ¶¶ 7-8.)

     As a result of the robocalls, at least two Plaintiffs -

- Steinberg and Winter -- decided against voting by mail,

which they had originally planned to do, because of their

fears of exposure to COVID-19. After receiving the call,

Steinberg and Winter did not view voting by mail in the 2020

election as reliable.

     Plaintiff NCBCP invests significant resources in the

Black Women’s Roundtable (“BWR”), an empowerment program that

promotes Black participation in the Census and elections and

engages in on-the-ground organizing. When the robocalls began

in late August, NCBCP’s BWR program in the Detroit area (“BWR

Metro Detroit”) learned that Detroit community members were

receiving the calls. BWR Metro Detroit became concerned that

the calls would intimidate Black voters from participating in

                                 6
    Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 7 of 35



the upcoming elections or scare Black voters who would have

voted by mail into voting in person, thereby increasing their

risk of contracting COVID-19. Accordingly, BWR Metro Detroit

diverted      resources    allocated      toward       increasing     Census

participation to addressing the disinformation communicated

in the robocalls. For example, BWR Metro Detroit’s co-chair

switched from assisting community members with the completion

of    their   Census    forms   to   responding        to   the   robocalls’

disinformation.

B.      PROCEDURAL HISTORY

        Shortly after filing the Complaint, Plaintiffs moved for

a    temporary    restraining    order    enjoining         Defendants   from

engaging in any further communications in violation of the

VRA or KKK Act. (See “TRO,” Dkt. No. 12.) After hearing

argument, the Court found that Plaintiffs had demonstrated a

likelihood of success on the merits of their claims and that

irreparable harm would result if a preliminary injunction was

not issued. (See generally TRO Decision.) Therefore, the

Court granted the motion, enjoined Defendants from engaging

in communications in violation of the VRA or KKK Act, and

further     ordered    Defendants    to   issue    a    curative    robocall

informing recipients of the Court’s findings regarding the

threatening and intimidating nature of Defendants’ original

robocall. (Id.)

                                     7
 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 8 of 35



       After the Court issued its TRO Decision, Defendants

sought leave by letter to file a motion to dismiss the

Complaint. (See Motion.) This Motion followed an exchange of

letter correspondence between the parties in accordance with

the Court’s Individual Rules, which included Defendants’

letter dated November 17, 2020 (see Dkt No. 58-1), and

Plaintiffs’ response dated November 24, 2020 (see Dkt No. 58-

2). The Court denied leave to file a motion, finding that the

pre-motion letters and material already contained in the

record were sufficient for the Court to render its decision.

(See    Dkt.   No.     61.)     Nonetheless,    Defendants          submitted

additional briefing regarding their motion to dismiss, (see

Dkt No. 62), and Plaintiffs were provided an equivalent

opportunity to respond (see Dkt. Nos. 63, 64). The Court has

considered     both   the     pre-motion    letters    and   the     parties’

supplemental briefing in connection with this Order.

C.     THE PARTIES’ ARGUMENTS

       Defendants argue that (1) the robocalls at issue do not

actually violate either the VRA or KKK Act; (2) the robocalls

constitute protected free speech under the First Amendment;

(3) the Individual Plaintiffs have alleged no compensable

harm and therefore do not have standing to bring this action;

(4)    the   robocalls      are   legally    compliant       with     Federal

Communications        Commission     (“FCC”)     and     Federal        Trade

                                     8
 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 9 of 35



Commission (“FTC”) rules; and (5) because the 2020 election

has passed, and in light of the Court’s TRO Decision, this

case is now moot.

     Plaintiffs respond that (1) the Court has already held

that Plaintiffs are likely to succeed on the merits of their

statutory claims and thus have adequately alleged a plausible

claim; (2) the robocalls do not constitute protected First

Amendment speech because they manifest “true threats” and

intimidation; (3) the Individual Plaintiffs have adequately

shown   compensable   harm   even       if   they   voted   in   the   2020

election; (4) compliance with FTC and FCC rules is irrelevant

because Plaintiffs do not allege violations of those rules;

and (5) because Plaintiffs request monetary damages, this

case is not moot.

                      II.    LEGAL STANDARDS

     “To survive a motion to dismiss [pursuant to Federal

Rule 12(b)(6)], a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This standard is met “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Id. A court should not dismiss a complaint for

                                    9
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 10 of 35



failure     to     state    a   claim    if     the   factual      allegations

sufficiently “raise a right to relief above the speculative

level.” See Twombly, 550 U.S. at 555. The task of the Court

in ruling on a motion to dismiss is to “assess the legal

feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.” In re

Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d 566, 574

(S.D.N.Y.        2005) (internal     quotation        marks      and   citation

omitted). Unlike at the preliminary injunction stage, for

purposes of a motion to dismiss, a Court must accept all well-

pleaded factual allegations in the Amended Complaint as true

and   draw        all      reasonable        inferences     in     Plaintiffs’

favor. See Chambers, 282 F.3d at 152 (citing Gregory v. Daly,

243 F.3d 687, 691 (2d Cir. 2011)). Thus, a plaintiff at the

preliminary injunction stage has a “heavier burden” than a

plaintiff “bears in pleading the plausible claim necessary to

avoid dismissal.” New Hope Family Servs., Inc. v. Poole, 966

F.3d 146, 165 (2d Cir. 2020).

                                III. DISCUSSION

A.    VIOLATIONS OF THE VRA AND THE KKK ACT

      Defendants’       primary     contention        is   that    Plaintiffs’

allegations fail to establish a violation of either Section

11(b) of the VRA or Section 2 of the KKK Act. Defendants

reiterate that the robocall message cannot be considered a

                                        10
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 11 of 35



threat or intimidation because it did not place recipients in

fear   of   bodily   harm.   (Dkt.    No.   62,   at   2.)   Defendants

additionally argue that even if communications can constitute

intimidation without being explicitly violent, in this case

there is no violation of either statute because the message

“was dispersed in English, does not name or target any

individual or protected class, does not attempt to dissuade

anyone from voting, and is facially neutral.” (Id. at 3.)

       1. Section 11(b) of the VRA

       Section 11(b) of the VRA states, in relevant part, that:

       No person, whether acting under color of law or
       otherwise, shall intimidate, threaten, or coerce, or
       attempt to intimidate, threaten, or coerce any person
       for voting or attempting to vote.

52 U.S.C. § 10307(b). As the Court previously recognized,

this statute sweeps broadly in accordance with Congress’s

goal of realizing, enforcing, and protecting the Fifteenth

Amendment’s right to vote. See generally H.R. Rep. No. 89-

439 (1965). The provision applies to private conduct and can

be enforced through suit by a private individual. See League

of United Latin Am. Citizens - Richmond Region Council 4614

v. Pub. Interest Legal Found. (“LULAC”), No. 18 Civ. 423,

2018 WL 3848404, at *3 (E.D. Va. Aug. 13, 2018); Ariz.

Democratic Party v. Ariz. Republican Party, No. 16 Civ. 3752,

2016 WL 8669978, at *4 (D. Ariz. Nov. 4, 2016) (citing Allen


                                 11
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 12 of 35



v. State Bd. of Elections, 393 U.S. 544, 555-56 & n.18

(1969)).

      Notably, “[t]he prohibited acts of intimidation need not

be   racially    motivated.”    H.R.   Rep.   No.   89-439,   at   30.

Accordingly, a plaintiff bringing a Section 11(b) suit need

not demonstrate that racial animus motivated the challenged

conduct, nor does a plaintiff need to allege discrimination

or racial targeting to prevail. See id.; see also, e.g.,

LULAC, 2018 WL 3848404, at *3-4; Willingham v. County of

Albany, 593 F. Supp. 2d 446, 462 (N.D.N.Y. 2006).

      There is limited precedent discussing what “threaten”

and “intimidate” mean in the context of Section 11(b). But

the plain meaning of those terms, the few cases that interpret

Section 11(b), and cases that interpret the same or similar

language in other civil rights statutes all indicate that

intimidation includes messages that a reasonable recipient,

familiar with the context of the message, would interpret as

a threat of injury -- whether physical or nonviolent --

intended to deter individuals from exercising their voting

rights. “[T]hreats, intimidation or coercion may take on many

forms.” United States v. Beaty, 288 F.2d 653, 656 (6th Cir.

1961).     As   the   Court   explained   previously,   actions     or

communications that inspire fear of economic harm, legal

repercussions, privacy violations, and even surveillance can

                                  12
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 13 of 35



constitute      unlawful    threats          or   intimidation    under   the

statute. (See TRO Decision at 34-47.)

       Because “the starting point for interpreting a statute

is the language of the statute itself,” United States v.

Piervinanzi, 23 F.3d 670, 677 (2d Cir. 1994), the dictionary

definitions of “intimidate” and “threaten” are of particular

relevance. “Intimidate” means to “make timid or fearful” or

“inspire or affect with fear,” especially “to compel to action

or     inaction      (as   by     threats).”        Webster’s     Third   New

International Dictionary 1183 (1966). “Threaten” means to

“utter threats against” or “promise punishment, reprisal, or

other distress.” Id. at 2381.

       In line with these definitions, courts have held that

allegations of conduct that “put [an individual] in fear of

harassment and interference with their right to vote” is

“intimidation        sufficient    to    support     [a]   §   11(b)   claim.”

LULAC, 2018 WL 3848404, at *4 (citing Damon v. Hukowitz, 964

F. Supp. 2d 120, 149 (D. Mass. 2013) (“Intimidation means

putting a person in fear for the purpose of the compelling or

deterring      his    or   her    conduct.”        (citations     omitted))).

Likewise, courts addressing similar voting-rights statutes

have    held   that    nonviolent       actions    or   threats    constitute

impermissible threats, intimidation, or coercion. See, e.g.,

United States v. Nguyen, 673 F.3d 1259, 1265 (9th Cir. 2012)

                                        13
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 14 of 35



(concluding that the wide distribution of a letter among

Latino immigrants warning “that if they voted in the upcoming

election their personal information would be collected” and

could     be     provided    to     anti-immigration          organizations

constitutes sufficient evidence to find unlawful intimidation

under California law); United States v. McLeod, 385 F.2d 734,

740-41 (5th Cir. 1967) (holding that a pattern of baseless

arrests of Black individuals attending a voter-registration

meeting    was      intimidating   and     coercive      conduct    given   its

“chilling effect” on voter registration); United States v.

Bruce, 353 F.2d 474, 476-77 (5th Cir. 1965) (holding that a

landowner’s restriction of an insurance collector’s access to

the landowner’s property due to the insurance collector’s

efforts        to     register     voters          constitutes       unlawful

intimidation); Beaty, 288 F.2d at 654-57 (holding that the

eviction       of     sharecroppers        as   punishment         for   voter

registration constitutes unlawful intimidation).

     That      subtle,    nonviolent       forms    of    intimidation      are

actionable under Section 11(b) is supported by two additional

considerations. First, two other civil rights statutes -- the

Fair Housing Act (“FHA”) and Americans with Disabilities Act

(“ADA”) -- use analogous language and encompass subtle forms

of intimidation. See, e.g., Halprin v. Prairie Single Family

Homes of Dearborn Park Ass’n, 388 F.3d 327, 330 (7th Cir.

                                      14
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 15 of 35



2004)   (finding    that    the   defendants’       nonviolent    actions,

including writing “H-town property,” taking down flyers, and

destruction   of    board   meeting      minutes,    constitutes    a    FHA

violation); Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d

208, 223 (2d Cir. 2001) (holding that a jury could find the

defendant had intimidated or threatened the plaintiff in

violation of the ADA by sending a letter stating that if she

continued her behavior, it would “have no choice but to

address [her] behavior through legal channels”); see also

Walker v. City of Lakewood, 272 F.3d 1114, 1128-29 (9th Cir.

2001) (holding that the relevant civil provision of the FHA

“does not require a showing of force or violence for coercion,

interference,      intimidation,    or    threats     to   give   rise    to

liability”); People Helpers, Inc. v. City of Richmond, 789 F.

Supp. 725, 733 n.5 (E.D. Va. 1992). And when interpreting a

civil rights statute, the Second Circuit has relied on other

civil rights statutes with “language very similar” to that

which is being interpreted. See, e.g., New York v. Davis, 411

F.2d 750, 753 (2d Cir. 1969); see also Smith v. City of

Jackson, 544 U.S. 228, 233 (2005) (noting “the premise that

when Congress uses the same language in two statutes having

similar purposes, particularly when one is enacted shortly

after the other, it is appropriate to presume that Congress



                                   15
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 16 of 35



intended      that     text    to    have       the    same    meaning      in    both

statutes”).

       Second and relatedly, the interpretation of Section

11(b)    detailed       above       as    prohibiting         both   violent        and

nonviolent forms of intimidation accords with courts’ typical

practice of reading remedial pieces of legislation broadly so

as to give proper effect to the legislative intent. See Peyton

v.    Rowe,    391    U.S.    54,    65    (1968)      (noting     the     “canon    of

construction         that    remedial      statutes      should      be    liberally

construed”); N.C. Freed Co. v. Bd. Of Governors of Fed.

Reserve Sys., 473 F.2d 1210, 1214 (2d Cir. 1973) (“Since the

statute is remedial in nature, its terms must be construed in

liberal fashion . . . .”).

       Based    on     the    foregoing,         the    Court      concludes      that

Plaintiffs’ allegations plausibly state an actionable Section

11(b) claim. Plaintiffs allege that the robocall message

states that if recipients of the message were to vote by mail,

the    recipients’      personal          information     “will      be”    used     by

creditors and law enforcement to collect debts and execute

old, outstanding warrants. (Complaint ¶ 29.) Similarly, it

states that the CDC is attempting to use vote-by-mail records

to track people for mandatory vaccinations. (Id.) Thus, the

robocall      message       communicates        threats       of   adverse       legal,

economic, and even physical consequences stemming from mail-

                                           16
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 17 of 35



in voting. These threats undoubtedly engender a “chilling

effect” on voting-related activity and, as such, plausibly

constitute intimidation. See McLeod, 385 F.2d at 740-41; see

also, e.g., Lovejoy-Wilson, 263 F.3d at 208; Beaty, 288 F.2d

at 657. Indeed, the threat of dissemination of personal

information alone could plausibly support a Section 11(b)

claim. See LULAC, 2018 WL 3848404, at *4; cf. Nguyen, 673

F.3d at 1265.

       Defendants’ arguments to the contrary are unavailing.

Defendants attempt to distinguish LULAC and Nguyen. (See Dkt.

No. 62, at 2-3.) While LULAC is not factually identical to

the present case, any variance amounts to a distinction

without    a    difference.         In     LULAC,      the    defendants       “linked

Plaintiffs’         names    and    personal        information     to     a    report

condemning felonious voter registration in a clear effort to

subject the named individuals to public opprobrium.” 2018 WL

3848404,       at    *4.     In    other      words,    the     LULAC    defendants

disseminated the plaintiffs’ personal information in a manner

that   put     them     at    risk       of    negative       consequences.      That

dissemination was actionable because of its chilling effect;

the defendants’ conduct plausibly “put [the plaintiffs] in

fear of harassment and interference with their right to vote.”

Id. Although Defendants in the present case did not themselves

disseminate Plaintiffs’ personal information, their conduct,

                                              17
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 18 of 35



which warns Plaintiffs that information they provided in

connection with mail-in voting will be obtained and used by

various entities for adverse actions, has no less of a

chilling effect because it too plausibly “put [Plaintiffs] in

fear of harassment and interference with their right to vote.”

Id.

      Defendants     attempt   to    distinguish     Nguyen   on    even

flimsier grounds. First, Defendants argue that the letter

sent in Nguyen “informed recipients that, if they voted in

the upcoming election in November their personal information

would be collected by a newly implemented government computer

system.” (Dkt. No. 62, at 3.) But here, the Complaint alleges

that the robocall message said that Plaintiffs’ information

“will be used” by creditors and law enforcement. (Complaint

¶ 29.) The Court fails to see the analytical significance in

the distinction between the language “would be collected” and

“will   be   used”   --   especially     considering   that   the   more

affirmative “will be used” language of the robocall message

conveys      an   arguably     greater     privacy     violation     and

consequence. Second, Defendants seem to suggest that because

their robocall message was allegedly disseminated in English,

it is distinguishable from the letter in Spanish at issue in

Nguyen. But nothing in Nguyen suggests that the court’s

analysis there turned on the language in which the message

                                    18
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 19 of 35



was communicated. Nor does the Court see any principled basis

it should.

     Defendants’ next argument contends that “Plaintiffs’

insinuation that the [robocall message] constitutes a threat

of physical harm is untenable.” (Dkt. No. 62, at 3.) For

instance,    Defendants     claim    that   the   message     contains   no

language threatening arrest because it “merely states that,

‘if you vote by mail, your personal information will be part

of a public database that will be used by police departments

to   track   down    old    warrants.’”      (Id.)    The   Court   finds

Defendants’ assertion that this language does not communicate

a threat of arrest astonishing. The plain reading of this

message by any reasonable person is that if robocall message

recipients   vote    by    mail,    those   voters’   information    will

become public and will be used by law enforcement authorities

to execute any outstanding arrest warrants against them.

There is no other reasonable characterization of this message

except as a threat or risk of arrest.

     In addition, Defendants argue that the purported threat

of mandatory vaccination is specious because the message does

not target the Black community and merely states that the CDC

was attempting to use mail-in voting records to track people

to administer mandatory vaccines. (Id.) This argument too is

unpersuasive.       As     an   initial      point,     the     Complaint

                                     19
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 20 of 35



unequivocally     alleges     that    “Defendants    []   specifically

targeted     their   robocalls       to   areas   with    large    Black

populations” (Complaint ¶ 37), which the Court is required to

accept as true at this stage of the litigation. Moreover,

even though the robocall message stated only that the CDC was

“pushing”    to   use   mail-in      voting    information    to   track

individuals for mandatory vaccines, the statement nonetheless

has   a   chilling   effect    on    mail-in   voting.    A   reasonable

recipient of the message may very well choose to not exercise

the right to vote by mail based on this language, given the

alleged historical mistrust of the medical community among

Black populations. (See Complaint ¶ 35.)

      For the foregoing reasons, as well as those detailed in

the Court’s TRO Decision, the Court holds that Plaintiffs

have sufficiently alleged a plausible violation of Section

11(b). Defendants’ counterarguments are devoid of merit.

      2. Section 2 of the KKK Act

      Section 2 of the KKK Act, 42 U.S.C. § 1985(3), prohibits

conspiracy

      to prevent by force, intimidation, or threat, any citizen
      who is lawfully entitled to vote, from giving his support
      or advocacy in a legal manner, toward or in favor of the
      election of any lawfully qualified person as an elector
      for President or Vice President, or as a Member of
      Congress of the United States; or to injure any citizen
      in person or property on account of such support or
      advocacy.


                                     20
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 21 of 35



       As   the   Court   noted   in    the   TRO   Decision,    the   terms

“intimidation” and “threat” appear both here and in Section

11(b) of the VRA. The Court sees no reason to interpret these

terms differently for purposes of the KKK Act, and Defendants

provide none. To the contrary, as discussed above, canons of

statutory interpretation support interpreting the same term

consistently       across   similar     statutes     unless     legislative

intent indicates otherwise. See Smith, 544 U.S. at 233 (noting

“the premise that when Congress uses the same language in two

statutes having similar purposes, . . . it is appropriate to

presume that Congress intended that text to have the same

meaning in both statutes”). Therefore, the Court’s analysis

with respect to whether the alleged conduct violates Section

11(b)’s     prohibition     on    intimidation      and   threats   applies

equally to defeat Defendants’ argument that there was no

intimidation under Section 2 of the KKK Act.                     The Court

accordingly concludes that Plaintiffs have pled sufficient

facts, which, if true, would establish a violation of the KKK

Act.

B.     THE FIRST AMENDMENT

       As they did in opposing the TRO, Defendants argue in

their motion to dismiss that the robocalls communicated a

message entitled to First Amendment protection. But the Court

is no more persuaded by these arguments now than it was at

                                       21
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 22 of 35



the TRO stage. In construing the statutes consistently with

the First Amendment, as required, the Court previously held

that the VRA and KKK Act prohibited the robocalls insofar as

the calls’ message constitutes a “true threat,” and thus,

Plaintiffs’ claims are not constitutionally barred. (See

generally TRO Decision at 36-43.) Now, on a motion to dismiss,

the Court’s only task is to determine the legal feasibility

of the Complaint. In re Initial Pub. Offering Sec. Litig.,

383   F.   Supp.    2d    at   574.    Having    concluded     already   that

Plaintiffs met their “heavier burden” of demonstrating a

likelihood of success on the merits, see New Hope Family

Servs., Inc., 966 F.3d at 165, the Court has no trouble

finding    here    that    the   Complaint      meets    the   less   onerous

standard of legal feasibility.

      As a threshold matter, and as the Court previously

recognized, the VRA and the KKK Act proscribe speech based on

whether    the     content     of     the    message    is   threatening   or

intimidating to voters. But not all content-based speech

restrictions are unconstitutional. (See, e.g., TRO Decision

at 37 (citing examples).) As relevant here, “true threats”

are not entitled to First Amendment protection. See Watts,

394 U.S. at 708.

      Speech amounts to a “true threat” when “an ordinary,

reasonable recipient who is familiar with the context of the

                                        22
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 23 of 35



[communication] would interpret it as a threat of injury.”

United States v. Turner, 720 F.3d 411, 420 (2d Cir. 2013)

(internal quotation marks and citations omitted); see also

United States v. Santos, 801 F. App’x 814, 816 (2d Cir. 2020)

(applying the Turner test). In addition, prohibitions on true

threats are constitutional “even where the speaker has no

intention of carrying them out.” Turner, 720 F.3d at 420. And

the alleged threat need not be communicated explicitly or

directly to qualify as a “true threat.” Id. at 421-23. Indeed,

as the Second Circuit has explained, “rigid adherence to the

literal meaning of a communication” would render restrictions

“powerless   against     the   ingenuity   of   threateners       who   can

instill in the victim’s mind as clear an apprehension of

impending injury by an implied menace as by a literal threat.”

Turner, 720 F.3d at 422 (quoting United States v. Malik, 16

F.3d 45, 50 (2d Cir. 1994), and citing United States v.

Shoulberg, 895 F.2d 882, 886 (2d Cir. 1990));                 see also

Virginia   v.   Black,   538   U.S.    343,   354,   357,   363    (2003)

(explaining that cross burnings can constitute true threats

even though they communicate no explicit message).

     Likewise, the Court previously concluded that under

Black, the threatened injury need not be physical or violent

to constitute a “true threat.” (TRO Decision at 40-41.)

Instead, “true threat” prohibitions “protect[] individuals

                                  23
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 24 of 35



from the fear of violence and the disruption that fear

engenders, as well as from the possibility that the threatened

violence    will   occur.”     Black,     538   U.S.   at    360    (internal

quotation    marks      and   citations    omitted).        This    reasoning

logically extends to threats of a nonviolent nature that

nonetheless engender “disrupting fear.” Thus, in keeping with

this rationale, the Second Circuit has signaled that threats

of serious nonphysical harm are unprotected true threats. See

Turner, 720 F.3d at 420 (explaining that a legislature could

make it criminal for a person “to threaten a specific legal

wrong grave enough to be likely either to cause substantial

emotional disturbance . . . or to require the employment of

substantial    resources       for   investigation      or        prevention”)

(quoting Kent Greenawalt, Speech, Crime and the Uses of

Language 91 (1989))); see also Lovejoy-Wilson, 263 F.3d at

213–14, 223 (holding that dismissal was inappropriate because

a reasonable jury could find that an employee had been

“intimidated”      or    “threatened”      based   on       her    employer’s

statement that “[i]f [she] continue[d] this behavior, we will

have no choice but to address [the] behavior through legal

channels”). The Turner test therefore requires only that a

reasonable recipient “would interpret [the message] as a

threat of injury,” physical or not. See Turner, 720 F.3d at

420 (emphasis added) (citation omitted).

                                     24
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 25 of 35



     The Court’s conclusion that the robocall message at

issue   here    may    plausibly    constitute    a    “true    threat”   is

unaffected by the consideration that it remains unresolved

whether “true threats” must be intended as such. (See TRO

Decision at 42-43.) The Second Circuit in Turner declined to

resolve this question because on the facts of that case, “a

true threat was established pursuant to both the objective

and subjective tests.” 720 F.3d at 420 n.4. So too here. The

Court previously found that “Defendants’ prior conduct and

expressed goals, together with the language of the robocall

and its context, provide strong basis to support a reasonable

conclusion that Defendants intended the robocall to harm

Democrats by suppressing turnout among Black voters.” (TRO

Decision   at     55    (emphasis    added).)     In    light    of   these

considerations, even if intent is required for speech to

constitute a “true threat,” the Turner standard has been

plausibly met on the facts alleged here.

     In their submissions on the instant motion, Defendants

offer   various    propositions      of   law   that,   while    generally

uncontroversial, have no bearing on the present dispute. For

example, Defendants argue that the robocall message is not

categorically stripped of First Amendment protection because

it was disseminated via telephone, rather than a newspaper or

public square. (See, e.g., Dkt. No. 58-1, at 1; Dkt. No. 62,

                                     25
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 26 of 35



at 7.) The Court does not disagree. But the Court’s conclusion

that the First Amendment is inapplicable rests not on the

robocall message’s dissemination by telephone, but rather on

its bearing all the hallmarks of an unprotected “true threat.”

     Likewise, Defendants argue that that “the mere fact that

a statement could ultimately be proven false does not deprive

it of constitutional protection.” (Dkt. No. 58, at 2; see

also Dkt. No. 62, at 4.) Indeed, the Court itself previously

recognized that “[f]alse statements are not categorically

excluded from First Amendment protection.” (TRO Decision at

37.) But again, this principle has no impact on the Court’s

finding   that      the   Complaint        alleges    sufficient      facts   to

plausibly    meet     the    “true    threat”       standard.   The     Court’s

conclusion turns on the intimidating and threatening quality

of the message, not on its falsity or truth.

     The Court further recognizes, as Defendants repeatedly

point out, that speech is not to be restricted merely because

it expresses an unpopular view. (See, e.g., Dkt. No. 58, at

2.) But this proposition is yet again inapposite. Whether

expressing an unpopular view or not, “true threats” are not

protected by the First Amendment.

     Lastly,        the     Court    declines        Defendants’      repeated

invitation     to    construe        the    facts     according    to     their

implausible characterizations. Nor would it be appropriate to

                                       26
    Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 27 of 35



do so on a motion to dismiss. Defendants argue that the

robocall message was a “political opinion” and “hyperbole.”

(See Dkt. No. 62, at 4, 5-7.) But this argument, that the

robocall message was merely “vigorous criticism of mail-in

voting” (Dkt. No. 62, at 4), is not only inconsistent with

the allegations in the Complaint but defies common sense. It

also raises factual issues that go to the merits of the

dispute and Defendants’ state of mind, and thus not properly

resolved on a motion to dismiss. The robocall message stated

that voting by mail would expose would-be voters’ private

information       to    law     enforcement,        debt     collectors,     and

potentially       the    CDC.    It     further    threatened      that    these

institutions would use the information to enforce outstanding

warrants, collect debts, and perhaps force voters to take a

vaccine. Far from merely criticizing mail-in voting, the

robocall threatened -- falsely -- that real, serious injury

would befall the specifically targeted Black voters if they

voted by mail. In light of the history within the Black

community       that    Plaintiffs       describe    or     the   Court    notes

entailing       discriminatory policing, discriminatory lending

and      debt   collection       practices,       and      unethical   medical

procedures;7      because       these   calls     were     communicated    by   a


7 As before, the Court takes judicial notice of the historical existence
of discriminatory policing, lending, debt collection, and medical
practices within the Black community. (See TRO Decision at 49 n.23.)

                                         27
    Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 28 of 35



purportedly trusted source; and because the robocalls were

placed      directly      to   individual          recipients,         Plaintiffs

plausibly        allege    that        Defendants’          robocall      message

constituted a true threat. See Turner, 720 F.3d at 420

(holding that speech is unprotected by the First Amendment

when “an ordinary, reasonable recipient who is familiar with

the context of the [communication] would interpret it as a

threat of injury” (citation omitted)).

        Generally, whether speech “constitutes a threat is an

issue of fact for the trial jury.” United States v. Davila,

461 F.3d 298, 304 (2d Cir. 2006) (internal quotation marks

and     citation   omitted).      At    this      stage,    the   Court    merely

concludes that, on the facts alleged, the First Amendment

does not bar Plaintiffs’ claims, and the Complaint is “legally

feasible.” In re Initial Pub. Offering Sec. Litig., 383 F.

Supp. 2d at 574.

C.      INJURY

        Next, Defendants appear to argue that the Individual

Plaintiffs lack standing because they have failed to plead

injury-in-fact       as    a   result        of   the      allegedly    unlawful

robocalls.8 To establish an “injury in fact” sufficient to

confer standing, a plaintiff must demonstrate an injury “that



8 The Defendants do not challenge NCBCP’s standing, and the Court notes
it has already held that NCBCP has standing. (See TRO Decision at 20-22.)

                                        28
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 29 of 35



is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical.” Friends of the Earth, Inc.

v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181–82

(2000). The Second Circuit has “repeatedly described” the

requirement to show injury in fact on a motion to dismiss as

“a low threshold.” John v. Whole Foods Mkt. Grp., Inc., 858

F.3d 732, 736 (2d Cir. 2017) (citation omitted).

     Plaintiffs     here    meet    this    “low   threshold.”    In   the

Complaint, each Individual Plaintiff describes “concrete and

particularized” harm he or she suffered as a result of the

allegedly threatening or intimidating robocall message. (See

Complaint   ¶¶    45-54.)   Further,       the   Individual   Plaintiffs

submitted affidavits in support of their TRO, detailing how

the robocalls affected them, including the emotional impact

the calls had and whether the robocall message changed their

election day voting plans, among other effects. (See Dkt.

Nos. 15-22.) For example, Plaintiff Winter described how

receiving   the     robocall       “irreversibly     undermined    [her]

confidence in voting by mail,” and she thus changed her voting

plans. (See Dkt. No. 15 ¶ 12.) Plaintiff Steinberg described

hearing the robocall as “particularly traumatic.” (See Dkt.

No. 16 ¶ 13.) The other Individual Plaintiffs make similar

allegations. On a motion to dismiss, these statements are

sufficient to show a “concrete and particularized” injury for

                                    29
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 30 of 35



the purposes of standing. LULAC, 2018 WL 3848404, at *1

(denying a motion to dismiss in a case in which the individual

plaintiffs alleged similar emotional harms); see also Denny

v.   Deutche   Bank   AG,   443   F.3d   253,    265   (2d   Cir.   2006)

(“[A]esthetic, emotional or psychological harms also suffice

for standing purposes.”).

      Despite these allegations, Defendants argue that because

each Individual Plaintiff voted in the 2020 election, they

cannot have suffered actual injury. (See Dkt No. 62, at 7-

8.) But the statutes at issue in this case do not proscribe

only threatening and intimidating language that successfully

prevents a person from voting. See 52 U.S.C. § 10307(b); 42

U.S.C. § 1985(3); see also United States v. Clark, 249 F.

Supp. 720, 728 (S.D. Ala. 1965) (“The success or failure of

intimidation,    threats    or    coercion,     is   immaterial,    since

‘attempts’ are equally proscribed.”). Defendants point to no

authority that supports their contention that Individual

Plaintiffs cannot, as a matter of law, have suffered an

“actual injury” simply because they voted.

      Finally, although somewhat unclear, Defendants appear to

suggest that Plaintiffs have suffered no “actual injury”

sufficient to confer standing because any harm they suffered

is not “compensable.” (Dkt. No. 62, at 7.) Having already

found that Plaintiffs have plausibly pled actual injury, the

                                   30
    Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 31 of 35



amount of damages that may be awarded to them, even if

eventually none, is irrelevant to the standing inquiry on a

motion to dismiss.9

D.      MOOTNESS

        Defendants next argue that because they complied with

the Court’s Order to cause issuance of a curative robocall,

and because the election is now over, Plaintiffs’ claims are

moot. But “[i]t is well settled that a defendant’s voluntary

cessations of a challenged practice does not deprive a federal

court of its power to determine the legality of the practice.”

Friends of the Earth, 528 U.S. at 189 (internal quotation

marks and citation omitted). The party asserting mootness

bears a “formidable burden” to make “absolutely clear [that]

the     allegedly    wrongful   behavior    could   not    reasonably      be

expected       to    recur.”    Id.    (quoting     United       States    v.

Concentrated        Phosphate   Export     Ass’n, 393     U.S.    199,    203

(1968)).


9 The Court notes Plaintiffs may not even be required to show they are
entitled to “compensable damages” for this case to proceed through
verdict. Courts are empowered to award nominal damages based on the
deprivation of constitutional rights. Carey v. Piphus, 435 U.S. 247, 266
(1978); Amato v. City of Saratoga Springs, 170 F.3d 311, 317 (2d Cir.
1999) (noting that under 42 U.S.C. § 1983, “a litigant is entitled to an
award of nominal damages upon proof of a violation of a substantive
constitutional right even in the absence of actual compensable injury.”).
“By making the deprivation of [absolute] rights actionable for nominal
damages without proof of actual injury, the law recognizes the importance
to organized society that those rights be scrupulously observed.” Carey,
435 U.S. at 266. “The primary purpose of nominal damages in these cases
is thus to guarantee that a defendant’s breach of these duties will remain
actionable regardless of their consequences in terms of compensable
damages.” Amato, 170 F.3d at 318.

                                      31
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 32 of 35



      Defendants      do    not   carry     their     burden   to    establish

mootness here. Although they argue that because the 2020

national election has concluded the conduct at issue cannot

recur, Defendants ignore that other elections will continue

to be held and present new opportunities for Defendants to

employ similar tactics. Given Defendants’ own pre-lawsuit

admissions of perpetrating lies, deceit, and disinformation

(see Complaint ¶ 25), the Court is not persuaded that a few

assurances    from     Defendants      make      it    remotely      close     to

“absolutely clear” that the alleged conduct would not recur

on   other   occasions.       Defendants’        argument      ignores       that

compensatory damages, when warranted, seek not only to make

plaintiffs    whole    for    injuries      caused     by   defendants,       but

embody   a   punitive      element:    to    punish     and deter      similar

conduct, both generally and by the particular defendant. See

State Farm Mut. Ins. Co. v. Campbell, 538 U.S. 408, 426 (2003)

(noting that the award of compensatory damages for the injury

at   issue   “likely       were   based     on   a    component     which     was

duplicated in the punitive award, as “[c]ompensatory damages

. . . already contain this punitive element”); see also Andrew

W.   Marrero,    Note, Punitive            Damages:     Why    the     Monster

Thrives, 105 Geo. L.J. 767, 789 (2017).




                                      32
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 33 of 35



       Furthermore, even if the Defendants could adequately

persuade the Court that the robocalls would not recur, “[a]s

long as the parties have a concrete interest, however small,

in the outcome of the litigation, the case is not moot.”

Chafin v. Chafin, 568 U.S. 165, 172 (2013) (citation omitted).

Because Plaintiffs bring causes of action for both injunctive

relief    and    monetary    damages,         as     long   as    Plaintiffs      can

properly recover monetary damages, this action is not moot.

See City of Richmond v. J.A. Croson Co., 488 U.S. 469, 478 n.

1    (1989)    (holding    that    although          the    ordinance     at   issue

expired,      there    remained    “a     live       controversy     between       the

parties       over    whether”    the    action       taken      pursuant    to   the

ordinance       was    “unlawful    and       thus     entitles      appellee      to

damages”).       And    because    the     KKK       Act    is    both    privately

enforceable and allows for the recovery of money damages, all

Plaintiffs maintain a concrete interest in the outcome of

this litigation. See 42 U.S.C. § 1985(3) (“[T]he party so

injured or deprived may have an action for the recovery of

damages occasioned by such injury or deprivation . . . .”)

Therefore, this case is not moot.

E.     FCC AND FTC RULES

       Defendants’ arguments that the robocall message was

legally       compliant    under    FTC       and    FCC    rules    is     entirely

irrelevant       because     Plaintiffs             have    not     alleged       that

                                         33
 Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 34 of 35



Defendants violated any such rules. Accordingly, the Court

will not address these arguments, as they have no bearing on

the legal feasibility of the causes of action Plaintiffs

asserted in the Complaint.

F.   NEW YORK’S ANTI-SLAPP STATUTE

     Finally, Defendants argue that New York’s anti-SLAPP

statute,10 New York Civil Rights Law § 76-a, authorizes them

to seek dismissal of Plaintiffs’ claims because they are

without merit and brought because Defendants exercised their

First Amendment rights. (Dkt No. 58-1, at 3.) New York’s

statute states that:

     In   an   action    involving   public   petition   and
     participation, damages may only be recovered if the
     plaintiff, in addition to all other necessary elements,
     shall have established by clear and convincing evidence
     that any communication which gives rise to the action
     was made with knowledge of its falsity or with reckless
     disregard of whether it was false, where the truth or
     falsity of such communication is material to the cause
     of action at issue.

N.Y. Civ. Rights Law § 76-a(2). An “action involving public

petition    and   participation”       is   a   claim   based   on   any

communication in a public space or forum or “any other lawful

conduct in furtherance of the exercise of the constitutional

right of free speech in connection with an issue of public


10 “SLAPP is an acronym for a ‘strategic lawsuit against public

participation,’ which is a suit that is brought primarily to chill the
valid exercise of a defendant’s right to free speech . . . .” Ernst v.
Carrigan, 814 F.3d 116, 117 (2d Cir. 2016).


                                  34
Case 1:20-cv-08668-VM Document 66 Filed 01/12/21 Page 35 of 35



interest,     or   in   furtherance      of     the     exercise    of   the

constitutional right of petition.” Id. § 76-a(1)(a).

     But because the Court is persuaded that Plaintiffs have

plausibly alleged threats and intimidation in violation of

the VRA and KKK Act, which do not receive First Amendment

protection,    Defendants’    alleged         conduct    is   not   “lawful

conduct in furtherance of the exercise of the constitutional

right of free speech in connection with an issue of public

interest.” Accordingly, Defendants’ invocation of New York’s

anti-SLAPP law is unavailing.

                             IV.    ORDER

     Accordingly, for the reasons stated above, the letter-

motion so deemed by the Court as filed by defendants Jacob

Wohl, Jack Burkman, J.M. Burkman & Associates, LLC, Project

1599, and John and Jane Does 1 through 10 to dismiss the

complaint of plaintiffs National Coalition on Black Civic

Participation, Mary Winter, Gene Steinberg, Nancy Hart, Sarah

Wolff, Karen Slaven, Kate Kennedy, Eda Daniel, and Andrea

Sferes (Dkt. No. 58) is hereby DENIED.

SO ORDERED.

Dated:      New York, New York
            12 January 2021

                                        ___________________________
                                               Victor Marrero
                                                 U.S.D.J.


                                   35
